NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE v. ARIZONA, Appellee,

                                        v.

                    LORENZO BILL BEDONI, Appellant.

                             No. 1 CA-CR 14-0702
                              FILED 9-3-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2013-455978-001
         The Honorable Charles Donofrio III, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                             STATE v. BEDONI
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Andrew W. Gould and Judge Peter B. Swann joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for Lorenzo Bill Bedoni asks this Court to search the record for fundamental
error. Bedoni was given an opportunity to file a supplemental brief in
propria persona. He has not done so. After reviewing the record, we affirm
Bedoni’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2              We view the facts in the light most favorable to sustaining the
trial court’s judgment and resolve all reasonable inferences against Bedoni.
State v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3            Y.R. was driving when she saw someone drive “very slowly
towards a car wash.” She called the police, and four minutes later, they
arrived at the scene. One officer saw a blue vehicle in the car wash; the
vehicle had collided with the car wash’s wall. Its engine was on, the
transmission was in reverse, and the reverse lights were on.

¶4            The vehicle’s only occupant was in the driver’s seat, with his
foot on the brake pedal. He—later identified as Bedoni—was unconscious.
An officer attempted to wake Bedoni, but he did not respond. The officer
thereafter opened the driver’s side door, put the transmission in park, and
turned off the engine.

¶5            Soon after, Bedoni regained consciousness and said that he
was not driving. When asked whether he had anything to drink, Bedoni
responded that he had two drinks. But one officer “smelled a moderate
odor of intoxicating alcohol or liquor coming from his breath,” and saw his
“bloodshot, water eyes.” The officer also noticed a half-filled beer can inside
the vehicle. Another officer noticed that Bedoni had “bloodshot, red, watery
eyes” and “the strong odor of alcohol on his breath”; that he slurred his
speech; and that he had a “very heavy sway as he was standing.”



                                      2
                             STATE v. BEDONI
                            Decision of the Court

¶6             An officer performed a Horizontal Gaze Nystagmus (“HGN”)
test for impairment, and Bedoni’s result showed six cues of impairment—
the maximum amount. Scoring four of six cues on an HGN test can indicate
to being over the legal alcoholic limit of 0.08. The officer did not perform
any other field tests on Bedoni because Bedoni had a “very heavy sway”
and was “very unsteady on his feet.” The officer was worried that Bedoni
might fall if he did any more tests.

¶7             Meanwhile, another officer was filing out the crash report. He
collected information on the driver and vehicle. He identified the vehicle
by its license plate number and year and model. The vehicle was registered
to Bedoni. The officer then took pictures of the vehicle’s damage, what it
hit, and the condition of the car wash.

¶8           Although Bedoni did not refuse a blood draw, the police
nevertheless obtained a search warrant to seize a sample of Bedoni’s blood.
The police received the warrant and drew two vials of Bedoni’s blood
within two hours of arriving at the scene. Bedoni’s blood alcohol
concentration was 0.219. Bedoni was arrested and charged with one count
of driving under the influence (“DUI”), while his driver’s license was
suspended, cancelled, or revoked and one count of driving with an alcohol
concentration of 0.08 or more, while his license was suspended, cancelled,
or revoked.

¶9            At trial, Y.R. testified that Bedoni “look[ed] like the person
that was in the driver’s side” that day. Two officers that responded that day
positively identified Bedoni. The trial court admitted pictures of the vehicle,
the damages it and the car wash sustained, and the beer inside the vehicle.

¶10            A Motor Vehicle Division (“MVD”) custodian of records
testified about Bedoni’s motor vehicle record. She testified that the record
was a certified copy from her agency and that it was made by a person with
knowledge of the events in the record. The custodian also testified that the
agency’s regular practice was to keep these records and that the agency kept
the records in the ordinary course of its business activity. The custodian
further testified that the record contained information about Bedoni,
including his address, his agency assigned number, the lists of
identification cards and licenses that have been issued to him, traffic
citations, and copies of notices that the agency have mailed to him. She
made an in-court identification of Bedoni from his MVD photograph.

¶11           The custodian also testified that the MVD mailed Bedoni a
notice that his license was suspended and two notices that his license was



                                      3
                             STATE v. BEDONI
                            Decision of the Court

revoked. She further testified that Bedoni’s license was cancelled in June
2003 and his driving privilege was suspended in March 2010. The custodian
testified that on the date in question, Bedoni’s license was suspended and
revoked.

¶12           After the State rested its case-in-chief, defense counsel moved
for an Arizona Rule of Criminal Procedure 20 judgment of acquittal. The
trial court denied the motion because the State had presented substantial
evidence to warrant a conviction. The jury convicted Bedoni of both counts.

¶13            At the sentencing hearing, Bedoni admitted that he had two
prior felony convictions for aggravated DUI. The trial court then confirmed
the details of the prior convictions with Bedoni and asked whether he had
counsel during those proceedings. Bedoni answered yes. The court then
found that Bedoni had two prior convictions for aggravated DUI.

¶14          The court subsequently conducted the sentencing hearing in
compliance with Arizona Rule of Criminal Procedure 26. It found one
aggravating factor, Bedoni’s criminal history, and three mitigating factors
and that the mitigating factors outweighed the aggravating factor. The
court therefore concluded that the mitigated term was appropriate. For
each conviction, the court sentenced Bedoni to concurrent 7 years’
imprisonment with 67 days’ credit. The court also imposed appropriate fees
and fines. Bedoni timely appealed.

                               DISCUSSION

¶15            We review Bedoni’s convictions and sentences for
fundamental error. See State v. Gendron, 168 Ariz. 153, 155, 812 P.2d 626, 628
(1991). Counsel for Bedoni has advised this Court that after a diligent search
of the entire record, he found that when Bedoni admitted his prior felony
convictions, the trial court did not advise Bedoni of the constitutional rights
he was giving up, nor of the enhanced sentencing range he would be facing
as Arizona Rule of Criminal Procedure 17.2 required. Counsel conceded
that he cannot demonstrate prejudice, however, because Bedoni’s
admission and his criminal history in the presentence report supported the
enhancement.

¶16           We agree that Bedoni was not prejudiced by the incomplete
colloquy. The record includes Bedoni’s confidential criminal history, which
lists the same two prior convictions that Bedoni stipulated, and neither
party challenges the authenticity of these copies. Therefore, the evidence
conclusively proving Bedoni’s prior convictions is already in the record. See
State v. Morales, 215 Ariz. 59, 62 ¶ 13, 157 P.3d 479, 482 (2007) (stating that


                                      4
                             STATE v. BEDONI
                            Decision of the Court

because “evidence conclusively proving [defendant’s] prior convictions
[was] already in the record . . . ., there would be no point in remanding for
a hearing merely to again admit the conviction records”); State v. Carter, 216
Ariz. 286, 290 ¶ 20, 165 P.3d 687, 691 (App. 2007) (providing that when the
record contains the documented evidence of the prior convictions that the
defendant stipulated, whether the defendant “could establish that he
would not have admitted his prior convictions if he had been given a Rule
17.6 colloquy” is irrelevant).

¶17           Counsel has further advised that he has found no other
arguable question of law. We have read and considered counsel’s brief and
fully reviewed the record for reversible error. See Leon, 104 Ariz. at 300, 451
P.2d at 881. We find none. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. So far as the
record reveals, Bedoni was represented by counsel at all stages of the
proceedings, and the sentences imposed was within the statutory limits. We
decline to order briefing, and we affirm Bedoni’s convictions and sentences.

¶18           Upon the filing of this decision, defense counsel shall inform
Bedoni of the status of his appeal and of his future options. Defense counsel
has no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984). Bedoni shall have 30 days from the date of this decision to proceed,
if he desires, with a pro per motion for reconsideration or petition for
review.

                              CONCLUSION

¶19           We affirm Bedoni’s convictions and sentences.




                                   :ama




                                      5